Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 1 of 9 PageID: 87



*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


ANNA CROAT,

                          Plaintiff,
                                                              Civ. Action No. 19-17786 (FLW)
      v.
                                                                          OPINION
MISSION FINE WINES, INC. and/or JOHN
DOES (1-10), individually, jointly and severally,

                          Defendant.


WOLFSON, Chief Judge:

        This matter comes before the Court on a motion to dismiss under Federal Rules of Civil

Procedure 12(b)(2), filed by Defendant Mission Fine Wines, Inc. and/or John Does (1-10)

(“Mission”)(“Defendant”), seeking dismissal of the Complaint by Plaintiff Anna Croat

(“Plaintiff”) for lack of personal jurisdiction. Alternatively, Defendant seeks dismissal of the

Complaint under Federal Rules of Civil Procedure 12(b)(6) for failure to state a claim. For

reasons set forth herein, this Court lacks personal jurisdiction over Defendant, and Defendant’s

motion to dismiss is GRANTED.

I.      BACKGROUND

        Defendant is a business entity existing and incorporated under the laws of the State of

New York, with its principal place of business located in Staten Island, New York. Compl. at ¶

3. Plaintiff was hired as an Account Manager by Defendant on November 1, 2018. Palmiotti Aff.

at ¶ 8. 1 Throughout her employment, Plaintiff was at all relevant times a citizen of New Jersey.


1
        As explained more fully infra, for the purposes of assessing personal jurisdiction, the Court may
rely on affidavits submitted by the parties to resolve jurisdictional facts.

                                                   1
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 2 of 9 PageID: 88



Compl. at ¶ 2. At the time Plaintiff accepted employment, the parties agreed that Plaintiff would

work three days a week from the Defendant’s main office in Staten Island, New York, and two

days a week from the Defendant’s Yadley, Pennsylvania office. Id. at ¶ 8; Palmiotti Aff. at ¶ 9.

While Plaintiff alleges she also would work one day a week from her home in New Jersey,

Defendant explained that Plaintiff was never required to do so. Compl. at ¶ 8; Palmiotti Aff. at ¶

10. Instead, Plaintiff was informed that there would be occasions where she would not be

required to report to either out-of-state office, and she could work from home then, if she chose.

Palmiotti Aff. at ¶ 10. During the course of the employment, Plaintiff alleges that she worked

from her home in New Jersey approximately one day a week. Compl. at ¶ 8.

       Approximately two weeks after her hire date, Plaintiff became pregnant. Id. at ¶ 12.

Because Plaintiff needed to attend various pregnancy-related medical appointments, she

requested reasonable accommodations from Defendant to attend those appointments. Id. at ¶ 13.

Plaintiff alleges that in April 2019, she had given advance notice to leave work early for a

pregnancy-related appointment, and her supervisor made a remark about the frequency of her

medical appointments by comparing her to her male coworker. Id. at ¶¶ 15-16. According to

Plaintiff, her supervisor then informed her that working from home was no longer possible,

because Plaintiff’s male coworker did not have that option. Id. at ¶ 17. A short time later, on

April 15, 2019, Plaintiff was fired by Defendant. Id. at ¶ 18. Plaintiff alleges the grounds for

termination was that she was not “passionate enough” and that she “was not making enough

sales.” Id. Plaintiff claims these grounds for termination were pretext for unlawful sex

discrimination, since Plaintiff’s performance had always exceeded expectations, she had never

been notified of any performance deficiencies, and had never been given a negative performance

review. Id. at ¶¶ 18, 19. Plaintiff alleges that under these facts, Defendant violated New Jersey



                                                2
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 3 of 9 PageID: 89



Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq., and Plaintiff is therefore

entitled to damages. Compl. at ¶¶ 1, 34.

       On July 31, 2019, Plaintiff filed a complaint against Defendant in the Superior Court of

New Jersey, Law Division, Somerset County. In her Complaint, Plaintiff asserted claims for

discrimination and retaliation against Defendant under NJLAD. Defendant removed the action to

this Court on September 9, 2019. In the instant matter, Defendant moves to dismiss Plaintiff’s

Complaint pursuant to Federal Rules of Civil Procedure 12(b)(2) for lack of personal

jurisdiction, or alternatively, for failure to state a claim. Specifically, Defendant argues Plaintiff

failed to establish the requisite “purposeful availment” necessary for a finding of specific

jurisdiction, as well as the requisite “systematic and continuous” activities in the forum state

required for a finding of general jurisdiction. Alternatively, Defendant contends Plaintiff’s

Complaint should be dismissed for failure to state a claim, because NJLAD’s protections apply

only where the claimant was employed in New Jersey, and New Jersey was not Plaintiff’s place

of employment.

II.    STANDARD OF REVIEW

       “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)

(citing Fed. R. Civ. P. 4(e)); see also Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 144 (3d

Cir. 1992)). “[T]he New Jersey long-arm statute permits the exercise of personal jurisdiction to

the fullest limits of due process.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir.

1998) (citations omitted). Thus, the central inquiry is whether Defendant has “certain minimum

contacts with.... [New Jersey] such that the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.” Int'l Shoe Co. v. Washington, 326 U.S. 310, 316



                                                  3
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 4 of 9 PageID: 90



(1945). In order to resolve this, the Court must determine whether it has general or specific

jurisdiction over Defendant.

          On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), “when the court does not hold an evidentiary hearing on the motion to

dismiss, the plaintiff need only establish a prima facie case of personal jurisdiction and the

plaintiff is entitled to have its allegations taken as true and all factual disputes drawn in its

favor.” Miller Yacht Sales, Inc., 384 F.3d at 97; see also Toys “R” Us, Inc. v. Step Two, S.A., 318

F.3d 446, 457 (3d Cir. 2003). Still, plaintiff “ ‘bears the burden to prove, by a preponderance of

the evidence,’ that personal jurisdiction is proper.” Cerciello v. Canale, 563 Fed.Appx. 924, 925

n.1 (3d Cir. 2014) (quoting Carteret Sav. Bank, FA, 954 F.2d at 146). “Once the plaintiff has

shown minimum contacts, the burden shifts to the defendant, who must show that the assertion

of jurisdiction would be unreasonable.” Ameripay, LLC v. Ameripay Payroll, Ltd., 334 F.Supp.2d

629, 633 (D.N.J. 2004) (citing Mellon Bank (East) PSFS v. Farino, 960 F.2d 1217, 1226 (3d Cir.

1992)). In the context of assessing personal jurisdiction, “[w]hile disputed issues are construed in

favor of the plaintiff, allegations may be contradicted by the defendant through opposing

affidavits or other evidence, at which point the plaintiff must respond with ‘actual proofs, not

mere allegations.’ ” Am. Bd. of Internal Med. V. Rushford, No. 14-6428, 2015 WL 5164791, at

*5 (D.N.J. Sept. 2, 2015) (quoting Patterson by Patterson v. FBI, 893 F.2d 595, 603 (3d Cir.

1990)).

III.      DISCUSSION

          “There are two distinct theories under which personal jurisdiction can arise: general and

specific.” Allaham v. Naddaf, 635 Fed. Appx. 32, 37-38 (3d Cir. 2015) (citing Grimes v. Vitalink

Commc’ns Corp., 17 F.3d 1553, 1559 (3d Cir. 1994)). Here, I note that although Plaintiff does



                                                  4
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 5 of 9 PageID: 91



not identify under which theory she is asserting jurisdiction, based on her brief, it appears that

Plaintiff seeks to invoke this Court’s specific jurisdiction over Defendant. Plaintiff argues that

Defendant availed itself of New Jersey’s law when it permitted Plaintiff to work from home in

the New Jersey. However, regardless which theory Plaintiff pursues, Plaintiff cannot satisfy

either jurisdictional ground.

       A.      General Jurisdiction

       General jurisdiction exists when the defendant’s affiliations with the forum state are “so

continuous and systematic as to render [it] essentially at home in the forum state.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal citations and

quotations omitted). General jurisdiction allows a court to assert personal jurisdiction over an

out-of-court defendant when “that party can be called to answer any claim against her, regardless

of whether the subject matter of the cause of action has any connection to the forum.” Mellon

Bank P.S.F.S. v. Farino, 960 F.2d 1217, 1221 (3d Cir.1992). “With respect to a corporation, the

place of incorporation and principal place of business are ‘paradig[m] . . . bases for general

jurisdiction.’” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (citation omitted). Indeed,

when the forum is not the place of incorporation or principal place of business, “exceptional”

circumstances are needed to establish general jurisdiction. See id. at 139 n.19.

       Here, Plaintiff does not allege that Defendant is incorporated or has a principal place of

business in New Jersey. Rather, in her Complaint, Plaintiff explicitly alleges that New Jersey is

neither Defendant’s state of incorporation nor principal place of business. Compl. at ¶ 3. Nor has

Plaintiff alleged any facts sufficient to find that this is “an ‘exceptional’ case such that the place

of incorporation/principal place of business rule should be disregarded.” Barth v. Walt Disney

Parks & Resorts U.S., Inc., 697 Fed.Appx. 119, 120 (3d Cir. 2017). Rather, Plaintiff has only

established that Defendant employed Plaintiff, a resident of New Jersey, and that Plaintiff
                                                  5
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 6 of 9 PageID: 92



allegedly worked one day a week from her home in New Jersey, which was a personal choice

made by Plaintiff. That single allegation, standing alone, falls far short of the “continuous and

systematic” affiliations with New Jersey required to find that Defendant is subject to general

jurisdiction in New Jersey. See JWQ Cabinetry, Inc. v. Granada Wood & Cabinets, Inc., No. 13–

4110, 2014 WL 2050267, at *3 (D.N.J. May 19, 2014) (finding that general jurisdiction was

lacking, where the plaintiff “only offered evidence that shows that [the defendant] conducted

some business in New Jersey . . . .”).

        Furthermore, Defendant’s lack of “continuous and systematic” affiliations with New

Jersey is supported by Defendant’s Affidavit from Joseph Palmiotti.             Defendant does not

regularly conduct or transact business in New Jersey, nor does it have any offices or facilities in

New Jersey. Palmiotti Aff. at ¶ 4. Defendant does not own, lease, possess, or operate real or

personal property in New Jersey, and does not maintain a mailing address or post office box in

New Jersey. Palmiotti Aff. at ¶ 4. Defendant also does not pay property taxes in New Jersey,

does not have a bank account in New Jersey, and does not have a registered agent in New Jersey.

Palmiotti Aff. at ¶ 5. While Defendant may have some consumers located in New Jersey,

Defendant does not direct any advertisements specifically targeting residents of New Jersey nor

does it derive substantial revenue from goods used or consumed, or services rendered in New

Jersey. Palmiotti Aff. at ¶ 6. Plaintiff does not take issue with any of these facts. As such, general

jurisdiction is clearly lacking.

        B.      Specific Jurisdiction

        Specific jurisdiction exists over a non-resident defendant where the plaintiff’s claim “

‘arise[s] out of or relate[s] to the defendant’s contacts with the forum.’ ” Daimler, 571 U.S. at

127 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 1414 n.8

(1984)); see Bristol–Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1781 (2017) (“In
                                                  6
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 7 of 9 PageID: 93



order for a court to exercise specific jurisdiction over a claim, there must be an ‘affiliation

between the forum and the underlying controversy, principally, [an] activity or an occurrence

that takes place in the forum State.’ ”) (quoting Goodyear, 564 U.S. at 919). Courts apply a three

part test to determine whether specific jurisdiction over a non-resident defendant exists: “First,

the defendant must have purposefully directed [its] activities at the forum. Second, the litigation

must arise out of or relate to at least one of those activities. And third, if the prior two

requirements are met, a court may consider whether the exercise of jurisdiction otherwise

comport[s] with fair play and substantial justice.” Petrucelli v. Rusin, 642 Fed. Appx. 108, 110

(3d Cir. 2016) (internal citations and quotations marks omitted). In establishing specific

jurisdiction, it is not necessary that the defendant be physically located in the forum state while

committing the alleged act. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985). Even a

single act may satisfy the “purposeful availment” requirement if it creates a “substantial

connection” with the forum. Id. at 476 n.18.

       Here, Plaintiff argues that specific jurisdiction has been established in the instant case

because Defendant permitted Plaintiff to work from her home in New Jersey one day a week.

Plaintiff cites Telebright Corporation Inc. v. Director, New Jersey Division of Taxation, 424 N.J.

Super. 384 (App. Div. 2012) for support. However, Telebright is legally and factually

distinguishable. In Telebright, the court affirmed a Tax Court decision which found that an out-

of-state corporation with a single employee who worked remotely full-time from her residence in

New Jersey was “doing business in New Jersey” and was required to file New Jersey

Corporation Business Tax returns. Id. at 388. Telebright is legally distinguishable from the

instant case, because the court there was not analyzing whether New Jersey courts had personal

jurisdiction over an employee-defendant of an out-of-state corporation, or whether the company



                                                7
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 8 of 9 PageID: 94



had purposefully availed itself of New Jersey’s law. Instead, the court determined whether the

company had sufficient “minimum connection” with New Jersey to permit taxation consistent

with the Due Process Clause. Id. at 393. Moreover, Telebright is factually distinguishable,

because the employee there worked from home in New Jersey on a full-time basis and was the

only employee of the company. Id. at 388. In the instant case, even the most favorable reading of

Plaintiff’s Complaint establishes that Plaintiff spent only one-sixth of her time working for

Defendant from her home in New Jersey. See Compl. at ¶ 8.

       I agree with Defendant that Plaintiff, here, has failed to establish the requisite “purposeful

availment” necessary for a finding of specific jurisdiction. “Under the purposeful availment

inquiry, the act itself must deliberately target the forum state and establish such a relationship

between the defendant and the forum such that it is reasonable to require the defendant to answer

for such acts in that state.” Walburn v. Rovema Packaging Machs., L.P., No. 07-3692 (PGS),

2008 U.S. Dist. LEXIS 25369 (D.N.J. Mar. 28, 2008). Here, Plaintiff resides in New Jersey and

she made the personal choice of working from her residence at times when Defendant did not

require Plaintiff to work in either of its offices, i.e., New York or Pennsylvania. These were

unilateral decisions by Plaintiff and not the result of deliberate direction or requirement by

Defendant.   Because it is well-established that “jurisdiction may not be exercised over a

defendant merely ‘on the basis of random, fortuitous, or attenuated contacts, or the unilateral

activity of another party or a third person,’” specific jurisdiction over Defendant cannot attach

under these circumstances. Stevens v. Welch, No. 10-3928, 2011 U.S. Dist. LEXIS 12142, at *7

(D.N.J. Feb. 7, 2011) (quoting Deflora Lake Dev. Assocs. v. Hyde Park Ltd. P'ship, No. 07-0899,

2007 U.S. Dist. LEXIS 78869, at *6 (D.N.J. Oct. 23, 2007)). The instant case is analogous to

Stevens, where the court declined to find personal jurisdiction over an out-of-state defendant-



                                                 8
Case 3:19-cv-17786-FLW-LHG Document 9 Filed 04/21/20 Page 9 of 9 PageID: 95



employer with a plaintiff-employee who was a New Jersey resident. Stevens, 2011 U.S. Dist.

LEXIS 12142, at *11-14. There, the plaintiff was also a salesperson who spent a substantial

portion of his time traveling. Id. at *12-13. The court considered the totality of the circumstances

and concluded there was no specific jurisdiction even though defendants had sent payments to

plaintiff in New Jersey, plaintiff negotiated his employment contract from New Jersey, and

defendants were aware that Plaintiff would work from home. Id. at *12. Specifically, the court

noted “[t]hat Plaintiff chose to live in New Jersey and decided to use his home as a base of

operations is a mere fortuity . . . and such fortuitousness cannot be the basis of personal

jurisdiction without raising concerns of due process.” Id. at *13.; see also Walburn v. Rovema

Packaging Machs., L.P., No. 07-3692, 2008 U.S. Dist. LEXIS 25369 (D.N.J. Mar. 28, 2008), at

*20 (“Plaintiff's residence in New Jersey was a unilateral act in the sense that the contacts with

the forum occurred as a result of Plaintiff's unilateral choice of residence,” and therefore did not

serve as the basis for personal jurisdiction over Defendant).

        Accordingly, the Court lacks specific jurisdiction over Defendant.

IV.     CONCLUSION

        For the above reasons, Defendants' motion to dismiss for lack of personal jurisdiction is

GRANTED. Because Defendant’s motion to dismiss based on lack of personal jurisdiction is

granted, I need not consider the remaining aspect of Defendant’s motion to dismiss for failure to

state a claim.



DATED: April 21, 2020                                                /s/ Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                 9
